 

Exhibit 10.1

 

GENERAL AGREEMENT No. 09969-НР

on General Conditions of Factoring Services under “Liquidity” Program

 

Moscow November 5, 2014

 

Open Joint-Stock Company “Bank Otkritie Financial Corporation”, hereinafter
referred to as the “Financial Agent”, represented by the Deputy Director of the
Factoring Transactions Department, Smirnova Zoya Vladimirovna, acting by power
of attorney No. 01/338 issued as of July 22, 2014, on the one part, and TOT
MONEY Limited Liability Company, hereinafter referred to as the “Customer”,
represented by the General Director, Sbitneva Elena Igorevna, acting on the
basis of the Articles of Association, on the other part, hereinafter
collectively referred to as the “Parties”, and individually – the “Party”, have
entered into this General Contract (hereinafter – the “Agreement”) as follows:

 

1. DEFINITIONS

 

Unless otherwise provided by the context, the following definitions are applied:

1.1. Administrative Control and Receivables Accounting (hereinafter - ACRA) –
services which are rendered by the Financial Agent to the Customer under this
Contract with respect to accounting of currently assigned Monetary Claims and
control over timely performance of obligations by the Debtors.

1.2. Debtor – is a legal entity or individual entrepreneur which has obligations
in connection with the Monetary Claim.

1.3. Monetary Claim – a right of claim, expressed in the currency of the Russian
Federation, for the Debtor for performance of its obligations on payment for the
Supply under the Contract.

1.4. Second Payment – is one or several transfers of money to the Customer to be
made as Funding for assigned Monetary Claim, which shall be indicated in the
Register at least on the second business day after performance by the Debtor
and/or third parties of obligations on the Monetary Claim. The procedure for
making Second Payment and Second Payment amount are specified in Article 3
hereof.

1.5. Commission Fee – is a monetary amount that shall be paid by the Customer to
the Financial Agent in consideration for services rendered by the Financial
Agent under the Agreement.

1.6. Contract — sale and purchase contract or supply contract, contract on work
performance or services rendering with deferred payment which is concluded by
the Customer and Debtor.

1.7. Funding Ratio – is a numerical coefficient, specified by the Financial
Agent, which is expressed as a percentage and multiplied by the Monetary Claim
amount for determination of the First Payment amount. Funding Ratio is
separately determined by each Debtor.

1.8. Debtor’s Funding Limit – is a maximum aggregate sum of assigned Monetary
Claims to the respective Debtor at which no monetary funds were received from
the Debtor/Customer/third parties for full repayment of the Monetary Claim, as
of each certain date within the term of this Agreement (at that the Clear
Balance of the Debtor’s Funding Limit is a difference between the Debtor’s
Funding Limit and sum of all paid assigned Monetary Claims to the respective
Debtor, at which no monetary funds were received from the Debtor/Customer/third
parties for full repayment of debts).

1.9. Customer’s Funding Limit – is a maximum aggregate sum of all First Payments
made on assigned Monetary Claims to all Debtors, at which no monetary funds were
received from the Debtor/Customer/third parties for full redemption of the First
Payment, as of each certain date within the term of this Agreement (at that the
Clear Balance of the Customer’s Funding Limit is a difference between the
Customer’s Funding Limit and sum of all First Payments made on assigned Monetary
Claims to all Debtors, at which no monetary funds were received from the
Debtor/Customer/third parties for full redemption of the First Payment).

1.10. Supply – is shipment of a batch of goods by the Customer to the Debtor,
performance of a certain work stage or rendering certain services under the
Contract.

1.11. Primary Documents – are documents which confirm the validity of the
Monetary Claim. The list of the Primary Documents is provided in Appendix No. 3
to this Agreement.

1.12. Waiting Period – a period of time, specified herein, after which the
Customer shall perform the Debtor’s obligation in accordance with cl. 6.1.1.
hereof; such period of time is individually determined by each Debtor. The
duration of a Waiting Period specified by each Debtor and its changes shall be
notified by the Financial Agent to the Customer via email or by fax within three
business days from the date of such determination and/or change.

1.13. First Payment – is one or several transfers of money to the Customer to be
made as Funding for assigned Monetary Claim, which shall be indicated in the
Register before or as of the date of expiration of payment deferral under the
Contract.

1.14. Recourse means performance of the Monetary Claim by the Customer for the
Debtor and respective reassignment of the Monetary Claim to the Customer in
accordance with the procedure and upon conditions specified in cl. 6.1.1. and
cl. 7.3. hereof.

1.15. Register of Monetary Claims which are Assigned to the Financial Agent
(hereinafter – the “Register”) – a list indicating characteristics
(identification) of the Debtor, Contract, Monetary Claims which were assigned by
the Customer to the Financial Agent; such list is executed by form indicated in
Appendix No. 2 hereto.

 

Financial Agent   Customer                  

 

Page 1 of 14

 

 

1.16. “Liquidity” Program – services rendered by the Financial Agent to the
Customer as payment of a part of Funding (First Payment) as of the date of
expiration of the deferred payment under the Contract regardless of the fact of
performance of its obligations under the assigned Monetary Claim by the Debtor
to the Financial Agent.

1.17. “Finance” Program – services rendered by the Financial Agent to the
Customer as payment of a part of Funding (First Payment) prior to the date of
expiration of the deferred payment under the Contract, in accordance with the
procedure specified in the Additional Agreement on “Finance” Program.

1.18. Factoring Services - a complex of services which are rendered by the
Financial Agent to the Customer under this Agreement.

1.19. Factoring Account – an account which reflects transactions on withdrawal
(fulfillment) and redemption of rights of claims hereunder.

1.20. Funding – transfer of monetary funds to the Customer, in consideration for
the Monetary Claims which was assigned by the Customer to the Financial Agent,
in the form of the First Payment and/or Second Payment upon conditions of this
Agreement or additional agreements hereto.

 

2. SUBJECT OF THE AGREEMENT

 

2.1. The subject of the Agreement is Factoring Services, according to which:

-the Customer irrevocably and unconditionally assigns the Monetary Claims to the
Financial Agent;

-the Financial Agent hereby undertakes to provide Funding to the Customer in
accordance with the procedure and upon conditions specified in the Agreement and
Additional Agreements;

-the Financial Agent shall provide Administrative Control and Receivables
Accounting;

2.2. Upon assignment of the Monetary Claim by the Customer to the Financial
Agent under the Agreement all other rights of claim of the Customer arising
under the Contract with the Debtor, particularly, rights to security which was
provided by the Debtor to the Customer for ensuring the performance of the
Debtor’s obligations under the Contract, and beneficiary’s rights on all
insurance claims, on assigned rights of claims and supplied goods (rendered
services, performed work), as well as other rights associated with claims,
including the right to unpaid interests and penalties, with assigned Monetary
Claims shall be transferred to the Financial Agent.

2.3. The Customer shall notify the Debtor in writing on assignment of the
Monetary Claims to the Financial Agent on Supplies through sending a notice to
the Debtor which shall be executed by form indicated in Appendix No. 1А to the
Agreement.

The Financial Agent is entitled to independently notify the Debtor on assignment
of the Monetary Claim to the Financial Agent through sending a notice to the
Debtor which shall be executed by form indicated in Appendix No. 1Б to the
Agreement; such Notice by form of Appendix No. 1Б shall be signed by the
Customer and sent to the Financial Agent at its request. If the Debtor is
notified by the Financial Agent, the Customer’s obligation on notification of
the Debtor is deemed to be properly performed from the date of transfer of the
Notice to the Financial Agent which is executed by form of Appendix No. 1Б and
signed by the Customer.

2.4. The Customer’s rights of claims to the Financial Agent under the Contract
may be assigned upon the Financial Agent’s written consent.

2.5. The Customer’s Funding Limit under this Agreement is established in the
amount of 200,000,000 (two hundred million) rub.

2.6. The Financial Agent is entitled, without agreement with the Customer, to
make further assignment of the Monetary Claim to third parties, having informed
the Customer thereon in writing.

 

3. THE PROCEDURE FOR ASSIGNMENT AND FUNDING OF MONETARY CLAIMS

 

3.1. Assignment by the Customer of each Monetary Claim shall be entered into the
Register by form indicated in Appendix No. 2 to the Agreement.

3.2. The Register in 2 counterparts, signed by the Customer, shall be submitted
to the Financial Agent with Primary Documents specified in Appendix No. 3 to the
Agreement.

3.3. Primary Documents, which are not specified in the Register, shall be
submitted to the Financial Agent under a bilateral certificate of delivery and
acceptance of documents.

3.4. Notice on assignment of the Monetary Claim, signed by the Customer and
Debtor, shall be submitted by the Customer in 3 original counterparts which are
executed by form indicated in Appendix No. 1А hereto. The Financial Agent shall
sign all counterparts of the notice on assignment and keeps one counterpart for
itself, and two counterparts of the notice on assignment with the mark made by
the Financial Agent shall be submitted to the Customer, and one of such
counterparts shall be submitted by the Customer to the Debtor.

3.5. The date of assignment of Monetary Claims, entered into the Register, is
the date of signing of the Register by the Financial Agent.

3.6. After the Register is signed by the Financial Agent, one counterpart of the
Register shall be returned to the Customer.

3.7. The Financial Agent is entitled to accept existing Monetary Claims from the
Customer simultaneously with making assignment of such claims in accordance with
cl. 3.5. hereof.

3.8. Future Monetary Claims, to be assigned by the Customer to the Financial
Agent, shall be transferred to the Financial Agent as of the date of arising of
the right to receipt of monetary funds from the Debtor, unless otherwise
prescribed by agreement of the Parties.

 

Financial Agent   Customer                  

 

Page 2 of 14

 

 

3.9. The Funding amount shall be equal to the Monetary Claim amount by which
Funding is provided, deducted by amounts specified in cl.3.17. hereof.

3.10. Funding shall be provided to the Customer through transfer of amount or
First Payment, or First and Second Payment, or Second Payment, or Second Payment
only to the Customer’s settlement account in accordance with the procedure
prescribed by the Agreement and additional agreements.

3.11. First Payment on the Monetary Claim shall be made by the Financial Agent
as of the date (if the date falls on a non-business day, then payment shall be
made on the next business day) of expiration of the deferred payment under the
Contract, if no monetary funds were received from the Debtor in consideration
for payment of assigned Monetary Claims, upon fulfillment by the Customer of the
following conditions:

- the Customer sends the Notice on Assignment of the Monetary Claim by form
indicated in Appendix No. 1А to the Agreement with the mark made by the Debtor
on notification or by form indicated in Appendix No.1Б to the Agreement (if the
Financial Agent requests a notice which is executed by form indicated in
Appendix No. 1Б hereto);

- All Primary Documents are submitted in accordance with Appendix No. 3 hereto
and admitted by the Financial Agent to be properly executed;

- there is a clear balance of the Customer’s Funding Limit and respective
Debtor’s Funding Limit as of the date of First Payment;

- the Debtor failed to redeem the Monetary Claim to the Customer, which was
assigned to the Financial Agent.

3.12. An amount of First Payment is determined as the Monetary Claim amount
multiplied by Funding Ratio.

3.13. If as of the date of making First Payment a clear balance on the
Customer’s Funding Limit and/or Debtor’s Funding Limit is less than First
Payment amount, then a part of First Payment which is equal to the least of
clear balances on the Customer’s Funding Limit and Debtor’s Funding Limit shall
be paid as of the date specified in cl. 3.11 hereof. The remaining part of First
Payment shall be paid in one or several amounts according to clear balance on
the respective limit, provided that the Debtor failed to redeem the respective
Monetary Claim to the Customer.

3.14. The Financial Agent specifies the Waiting Period, Debtor’s Funding Limit
and Funding Ratio on Monetary Claims to such Debtor on the basis of examination
of documents indicated in Appendix No. 3 hereto, which were submitted by the
Customer, and other information which is known to the Financial Agent.

3.15. If the Debtor’s Funding Limit is not provided for any Debtor, it is deemed
to be equal to zero. The Debtor’s Funding Limit and Funding Ratio to such Debtor
and their changes shall be notified by the Financial Agent to the Customer via
email or fax within three business days from the date of determination and/or
amendment of the specified parameters.

3.16. Second Payment shall be made to the Customer prior to second business day
from the date of receipt of monetary funds by the Financial Agent from the
Debtor/third parties in consideration for payment of a certain assigned Monetary
Claim. The Second Payment amount shall be determined depending on the procedure
for making First Payment on the assigned Monetary Claim:

3.16.1. If First Payment is made on the assigned Monetary Claim, the Second
Payment amount is determined as a difference between monetary funds transferred
by the Debtor/third parties in consideration for payment of a certain Monetary
Claim and First Payment which was made and associated with such Monetary Claim,
and amount which is deducted from First Payment in accordance with cl. 3.17. of
the Agreement (if applicable), provided that it must be a positive difference.

3.16.2. If First Payment is not made, the Second Payment amount is determined as
a sum of monetary funds transferred by the Debtor/third parties for payment of a
certain assigned Monetary Claim.

3.17. The amount of First Payment and/or Second Payment, calculated in
accordance with cl. 3.11. and 3.16. hereof, may be reduced by the Financial
Agent by Commission Fee amounts, determined in accordance with Article 4 hereof,
as well as by penalties and fines.

 

4. COMMISSION FEE

 

4.1. In consideration for services hereunder the Customer pays a Commission Fee
to the Financial Agent in accordance with the tariff plan provided in Appendix
No. 4 hereto.

4.2. The Financial Agent is entitled to unilaterally amend the Commission Fee,
having notified the Customer thereon. At that, new rates of the Commission Fee
prescribed by the Financial Agent shall be introduced:

 

- on assigned Monetary Claims, on which Funding (a part of Funding) has been
provided, but which are not fully paid by the Debtor/third parties/Customer – in
five calendar days from the date of receipt by the Customer of the
abovementioned notice from the Financial Agent, which shall be sent via email to
the address indicated herein;

- on Monetary Claims, which have not been assigned yet or Funding (a part of
Funding) has not been provided yet – from the date following the date of receipt
by the Customer of the abovementioned notice from the Financial Agent, which
shall be sent via email to the address indicated herein.

Notice, mentioned in this clause, shall be sent via email with the further (at
least on the next business day) sending of written notice by registered mail at
the Customer’s address specified in this Agreement. The date of receipt of the
notice is deemed to be the date of its sending via email. At that sending of the
notice to the details and addresses indicated in this Agreement is deemed to be
a proper notification of the Customer.

 

Financial Agent   Customer                  

 

Page 3 of 14

 

 

4.3. The Customer hereby consents to deduction by the Financial Agent of the
Commission Fee, penalties and fines from First and/or Second Payments.

4.4. If monetary funds received from the Debtor, Customer and/or third parties
as performance of their obligations on the assigned Monetary Claim are not
sufficient for redemption of all obligations to the Financial Agent, the
following priority for redemption of obligations is prescribed:

- the Financial Agent’s expenses for ensuring the performance of this Agreement;

- Commission Fees for funding, inclusive of VAT;

- debts on the assigned Monetary Claim;

- Commission Fee for factoring services, inclusive of VAT and Fixed Charge for
documents processing, inclusive of VAT;

- penalties and fines under this Agreement.

The specified payment priority may be applied by the Financial Agent regardless
of definitions specifying the designation of payments in payment documents of
the Debtor, Customer and/or third parties (except for the payment priority
prescribed for fixed charge for documents processing, inclusive of VAT,
Commission Fee for factoring services, penalties and fines). The Financial Agent
is entitled to unilaterally amend the priority of payments made by the Debtor,
Customer and/or third parties for redemption of debts hereunder (except for the
payment priority prescribed for fixed charge for documents processing, inclusive
of VAT, Commission Fee for factoring services, penalties and fines), as well as
to independently determine the priority of payments of debts under this
Agreement through debiting of monetary funds, made in accordance with this
Agreement (except for the payment priority prescribed for fixed charge for
documents processing, inclusive of VAT, Commission Fee for factoring services,
penalties and fines).

4.5. If the Financial Agent failed to deduct the Commission Fee, penalties and
fines from First and/or Second Payments in accordance with the procedure
specified in cl. 3.17. hereof, or amount of First and/or Second Payments is not
sufficient for deduction of the accrued Commission Fee, penalties and fines, the
Financial Agent issues an invoice for the Commission Fee, penalties and fines,
to the Customer within five business days following the first day of the
calendar month in which the Customer should have been paid the Commission Fee,
and the Customer shall pay the Commission Fee, penalties and fines to the
Financial Agent within three business days from the date of issue of invoice.

 

5. RIGHTS AND OBLIGATIONS OF THE FINANCIAL AGENT

 

5.1. The Financial Agent is obliged:

5.1.1 to provide Factoring Services to the Customer under this Agreement and
additional agreements hereto.

5.1.2 to make accounting of Monetary Claims which are assigned to the Financial
Agent and to provide the Customer with the information:

- on receivables;

- on accrued Commission Fee, penalties and fines;

- on provision of Funding on Monetary Claims to the Customer;

- on monetary funds transferred by the Debtor to the Factoring Account on
assigned Monetary Claims and transferred to the Customer by the Financial Agent.

5.1.3 to provide the Customer with reconciliation reports per month to be
signed; such report shall specify that the Financial Agent has provided services
to the Customer under the Agreement (by types of factoring transactions).
Reconciliation report signed by the Customer shall be signed by the Financial
Agent and submitted to the Customer.

5.2. The Financial Agent is entitled:

5.2.1 to inform the Debtors on the necessity to pay assigned Monetary Claims
when due.

5.2.2 not to accept Monetary Claims for assignment, if the term of payment for
Monetary Claims by the Debtor under the Contract concurs with or falls earlier
than the date of receipt of all Primary Documents on the respective supply from
the Customer.

5.2.3 In any of the following events, the Financial Agent is entitled, at its
discretion: not to accept Monetary Claims assigned by the Customer and/or not to
provide Funding to the Customer on any Monetary Claim and/or request the
Customer to immediately return all amounts that were transferred to the Customer
under the Agreement, particularly, First Payments on Monetary Claims which were
not transferred to by the Debtor to the Factoring Account, and amounts of the
accrued Commission Fee, through sending a written notice on claiming of the
indicated amounts to the Customer, as well as unilaterally, in extrajudicial
procedure, to refuse to provide Funding for Monetary Claims or to terminate the
Agreement in the following cases:

5.2.3.1. proceedings on involuntary liquidation or insolvency (bankruptcy) of
the Customer are being conducted;

5.2.3.2. the Customer’s property is arrested, all or some assets of the Customer
are forfeited;

5.2.3.3. resolution is made on the Customer’s liquidation or reorganization;

5.2.3.4. any state body of the Russian Federation prevents the performance by
the Customer of its obligations under this Agreement or under any other
Agreement, which was concluded with the Financial Agent, as well as in cases
when such performance is admitted to be illegal according to the laws of the
Russian Federation;

5.2.3.5. the Customer failed to notify the Financial Agent on the fact of its
affiliation to the Debtor, provided for Factoring Services under the Agreement;

 

Financial Agent   Customer                  

 

Page 4 of 14

 

 

5.2.3.6. the Financial Agent detects at least one case of assignment by the
Customer of an invalid or non-existing Monetary Claim;

5.2.3.7. the Financial Agent detects at least one case of performance by the
Customer of actions which are aimed at the termination of Monetary Claims,
assigned to the Financial Agent, by other method than their proper redemption to
the Financial Agent (conclusion of contracts on set-off, novation, compensation
with the Debtor, sending letters on payment to the Debtor at the Customer’s
address by details which are different from the Factoring Account, etc.);

5.2.3.8. deterioration or possibility of deterioration in the Customer’s
financial condition, particularly, unprofitable activity of the Customer, which
was not prescribed by the business plan and which led to significant (25 (twenty
five) percent or more) reduction of its net assets comparing to their maximum
level reached in the previous financial year;

5.2.3.9. existence of active records of the Customer on its unpaid settlement
documents with respect to the Customer’s bank accounts which are opened with the
Financial Agent and/or other designated banks, existence of overdue debts of the
Customer to the federal budget, budgets of the constituent entities of the
Russian Federation, local budgets and non-budgetary funds, overdue debts to
employees with respect to salaries;

5.2.3.10. the Customer makes amendments to the Contract on payment for goods
(work, services) without agreement with the Financial Agent;

5.2.3.11. the Contracts provide conditions on payment for goods (work, services)
by the Debtor in cash or by non-monetary funds, or Monetary Claims to the Debtor
arise from contracts concluded by the commission agent on the principal’s
instruction;

5.2.3.12. any debt of the Customer hereunder is not timely paid and is (or may
be declared) subject to acceleration;

5.2.3.13. the Customer makes any other violation of its obligations hereunder,
or the Customer violates its other obligations to the Financial Agent on other
transactions or contracts;

5.2.3.14. the Customer’s legal status is changed, particularly, its
organizational legal form and/or termination of the Customer’s right to perform
activities, including, but limited to, the right to activities which require
prolonged valid license and/or other certificates issued by the competent bodies
and/or consents (expert opinion) of third parties.

5.2.4         In any of the following events the Financial Agent is entitled to
request the Customer to immediately return First Payments on Monetary Claims,
which were not paid by the Debtor on the Factoring Account, and to pay the
accrued Commission Fee, through sending a written notice to the Customer on
claiming of the specified amounts, if the following events occur to respective
Monetary Claims:

5.2.4.1. the Customer’s and Debtor’s counter claims are offset, the Debtor is
provided with discounts, bonuses and other reductions of its debts, with respect
to Monetary Claims which were assigned by the Customer to the Financial Agent;

5.2.4.2. The Debtor challenges the existence or validity of a Monetary Claim.
Challenging by the Debtor of the existence or validity of a Monetary Claim means
receipt by the Financial Agent of notice (in any form) from the Debtor on its
objections or on full or partial termination of the Debtor’s obligations on the
assigned Monetary Claim;

5.2.4.3. proceedings on involuntary liquidation or insolvency (bankruptcy) of
one of the Debtors are being conducted;

5.2.4.4. one of the Debtors makes decision on its liquidation or reorganization.

5.2.5         to debit amounts of unperformed obligations of the Customer from
the Customer’s settlement accounts in rubles/foreign country which are opened
with OJSC “Bank Otkritie Financial Corporation” or with other lending
institutions, on the basis of settlement documents of the Financial Agent, in
the event that the Customer failed to perform its obligations in accordance with
cl.5.2.3., 5.2.4. hereof on term specified in cl.

6.1.13. For the purposes of proper performance by the Customer of obligations
hereunder, as well as upon non-performance or improper performance of such
obligations, the Customer provides the Financial Agent with powers
(pre-authorization), and the Financial Agent is entitled to debit any settlement
account of the Customer, opened with the Financial Agent or other lending
institutions, with monetary funds (particularly, according to their receipt) in
consideration for redemption of the Customer’s debts on any monetary obligations
of the latter to the Financial Agent, particularly, for repayment of debts on
assigned Monetary Claims, Commission Fee, banking and other charges and/or
penalties (fines) under this Agreement.

The Customer hereby instructs the Financial Agent to independently convert the
debited monetary funds from the Customer’s settlement accounts in foreign
currency into currency of the obligation to be paid, at that the foreign
exchange rate to the Russian ruble shall be established on the basis of the rate
determined by the Bank of Russia as of the day following the debiting date
reduced by 1 percent.

Monetary funds may be debited by the Financial Agent from the Customer’s
settlement accounts opened with the Financial Agent on the basis of this
Agreement and Bank Account Agreement / Additional Agreement to the Bank Account
Agreement, specifying the Financial Agent’s right to debit monetary funds.

 

Financial Agent   Customer                  

 

Page 5 of 14

 

 

Monetary funds may be debited by the Financial Agent from the Customer’s
settlement accounts opened with other lending institutions on the basis of this
Agreement and Additional Agreement to the Bank Account Agreement concluded
between the Customer and its designated bank, containing the provision on
debiting of monetary funds as well as information on the Financial Agent
(recipient of funds) to be entitled to make payment claims for debiting of
monetary funds (pre-authorization) in consideration for redemption of debts on
assigned Monetary Claims, Commission Fee, banking and other charges and/or
penalties (fines), as well as on this Agreement (date, number and respective
clause of the Agreement specifying the Financial Agent’s right to debit monetary
funds). Within 10 (ten) calendar days from the date of receipt of the respective
request from the Financial Agent, the Customer shall conclude and submit
respective additional agreements to all settlement account agreements in
rubles/foreign currency, opened with other lending institutions, as well as
other documents prescribed by bank account agreements to allow the Financial
Agent debiting monetary funds under this clause. The Customer expresses its
consent to debiting of monetary funds from the Customer’s accounts opened both
with the Financial Agent and with other lending institutions through signing
this Agreement.

5.2.6         If the Debtor fails to make payment in consideration for assigned
Monetary Claims which were not funded within 180 (one hundred eighty) calendar
days from the date of assignment, the Financial Agent is entitled, without the
Customer’s preliminary consent, to make reassignment of the respective Monetary
Claims to the Customer. In this case the Financial Agent sends a unilateral
certificate of reassignment to the Customer. Reassignment is deemed to be made
as of the date of execution of such unilateral certificate. Monetary Claims are
transferred to the Customer as of the date of signing by the Financial Agent of
the certificate of reassignment.

 

6. RIGHTS AND OBLIGATIONS OF THE CUSTOMER

 

6.1. The Customer is obliged:

6.1.1. to pay debts for the Debtor in the amount in which the Customer was
funded by the Financial Agent on assigned Monetary Claims on certain Debtor,
through transfer of money to the Financial Agent at least on the business day
following the end date of the Waiting Period on respective Debtor.

6.1.2. to indicate the Financial Agent’s payment details in all original
invoices and consignment notes (certificates of work performed, certificates of
services rendered) on assigned Monetary Claims.

6.1.3. to preliminary (before the date of singing) agree on Forms of all
Contracts with the Debtor, additions and amendments thereto, as well as of other
documents, specified in this Agreement, with the Financial Agent. The Customer
shall submit signed Contracts as well as amendments and addition thereto to the
Financial Agent within five business days from the date of their signing.

6.1.4. the next day after signing of the Agreement and in future the next day
after making amendments, to provide the Financial Agent with information on the
full names, email addresses, telephone/fax numbers of employees who are
responsible for cooperation with the Financial Agent under this Agreement.

6.1.5. The Customer shall notify the Financial Agent, through sending a written
notice at least the next business day after the date when the Customer becomes
aware or should have become aware of the following information:

- on cases when the Debtor for any reason challenges its payment obligations on
the assigned Monetary Claim, partially or in full;

- on circumstances due to which the Debtor is entitled fully or partially not to
perform its obligations on the assigned Monetary Claim;

- on cases when a third party right may be exercised on the assigned Monetary
Claim or its security;

- on all legal and/or economic changes for itself and for the Debtors which
affect the ability to perform obligations hereunder, even in those cases when
such changes affect certain obligations or certain relations with some Debtors
only;

- on change in the amount of the Monetary Claim assigned by the Customer to the
Financial Agent or on the Debtor’s intention to reduce its obligations by an
amount of penalties imposed due to non-performance by the Customer of the
Contract, as well as in the event of refusal by the Debtor of work performed,
services rendered, return of supplied goods to the Customer;

- on change in the Debtor’s location address at its place of registration and/or
its actual address;

- on change in the amount of the Monetary Claim assigned by the Customer to the
Financial Agent or on the Debtor’s intention to reduce its obligations by an
amount of penalties imposed due to non-performance by the Customer of the
Contract, as well as in the event of refusal by the Debtor of work performed,
services rendered, return of supplied goods to the Customer.

6.1.6. The Customer shall notify the Financial Agent on the change in the
Monetary Claim amount through sending a written notice at least the next
business day following the date on which the Customer becomes aware thereof.
Simultaneously with such notice the Customer provides the Financial Agent with
documents confirming the fact of change in the amount of the assigned Monetary
Claim.

6.1.7. within five business days from the dare of return of goods (refusal of
acceptance of the work results), to provide the Financial Agent with consignment
note on return or with another written document (notice) confirming the fact of
return of goods (refusal of acceptance of the work results).

6.1.8. in case of a dispute between the Financial Agent and Debtor on issues
related to exercitation by the Financial Agent of its rights on assigned
Monetary Claims, within three business days from the date of receipt by the
Customer of the respective request, to provide the Financial Agent with all
documents and with all information which can be useful for resolution of such
dispute.

6.1.9. within five business days from the date of occurrence of the respective
event, to inform the Financial Agent in writing on amendments and, by the
Financial Agent’s request, to submit documents confirming the respective
amendments made to:

 

Financial Agent   Customer                  

 

Page 6 of 14

 

 

- its foundation documents;

- its sole executive body (company’s director) and its powers to conclude
transactions;

- the Customer’s location address at its place of registration and/or its actual
address and/or mailing address (including e-mail, fax);

- its bank details;

- its legal status;

- its seal;

- persons who have the right of first and second signatory.

6.1.10. prior to fifth business day of the month following the month of reports
delivery to the tax authority, if the Customer is a legal entity applying the
general taxation system, to provide the Financial Agent with copies of
accounting statements executed by form No. 1 and No. 2 for each previous
reporting quarter, containing a mark of the tax authority and certified by the
Customer, or accompanied by electronic confirmation of acceptance of accounting
statements by the tax authority, as well as with trial balance sheets by
accounts: 51, 60, 62, 66, 76, certified by the Customer.

6.1.11. prior to fifth business day of the month following the month of reports
delivery to the tax authority, if the Customer is a legal entity applying the
simplified taxation system/taxation system in the form of unified tax on imputed
income or is an individual entrepreneur, to provide the Financial Agent with
copies of tax returns for each previous reporting quarter, containing a mark of
the tax authority and certified by the Customer, or accompanied by electronic
confirmation of acceptance of accounting statements by the tax authority, as
well as with certificates on turnovers on all buyers broken down by each buyer,
on all suppliers broken down by each supplier, on existing loans and credits
broken down by each debt, indicating the lender, debt amount as of the reporting
date, availability of overdue debts, certified by the Customer.

6.1.12. At the Financial Agent’s request, to provide it with other documents on
financial and economic activities which allow making a reasoned opinion on the
Customer’s current financial position, including statement on cash flow on all
existing settlement accounts in rubles/foreign currency with a mark of the
designated bank on the availability/absence of unperformed claims of third
parties (files) to the Customer’s accounts opened with other designated banks.

6.1.13. If the Financial Agent makes claims in accordance with cl.5.2.3. and
cl.5.2.4. hereof, within three business days from the date of sending notice by
the Financial Agent, the Customer shall transfer amounts indicated in such
notice to the Financial Agent.

6.1.14. to pay the Commission Fee under Article 4 of the Agreement and
Additional Agreements thereto, as well as penalties and fines under
non-performance of its obligations under the Agreement.

6.1.15. not to provide Contracts, which contain provisions for payment of goods
(work, services) by the Debtor in cash or by non-monetary funds, or contracts
concluded by the commission agent on the Principal’s instruction, for factoring
services.

6.1.16. to provide the Financial Agent with its sealed copies of all documents
related to the assigned Monetary Claim and/or concluded Contract, within three
business days from the date of sending or receipt of such documents from the
Debtor.

6.1.17. If there is an approved procedure for document management between the
Customer and Debtor, according to which the Debtor’s debts are paid against
documents that are different from invoices (bills, certificates and other
documents), the Customer shall provide the Bank with information on the
correspondence of numbers of invoices to numbers of documents indicated in the
payment reasoning:

- if numbers of documents, on which assigned Monetary Claims are paid, are the
same as numbers of invoices, the Customer provides the Bank with official letter
confirming that;

- if numbers of documents, on which assigned Monetary Claims are paid, are
different from numbers of invoices, the Customer indicates the respective
payment reasoning (document) (bills, certificates, etc.) in the Register or in
informational letter.

6.1.18. The Customer shall submit a signed counterpart of the Reconciliation
Report, specified in cl. 5.1.3. of the Agreement, to the Financial Agent, prior
to 15 (fifteenth) day of the next month, for which the Financial Agent submitted
the Reconciliation Report to the Customer.

6.1.19. Prior to the payment date under the Contract the Customer shall
eliminate violations on all Monetary Claims, indicated in the Register, on which
the Customer failed to submit all Primary Documents or submitted improperly
executed Primary Documents.

6.2. The Customer is entitled:

6.2.1. within the term hereof, to send inquires to the Financial Agent on the
financial condition of its relations with Debtors and to request copies of
documents, generated in the process of correspondence of the Financial Agent
with Debtors, that contain information which directly or indirectly related to
the performance of the Contract.

6.2.2. within the term hereof, to request the Financial Agent to increase the
Customer’s Funding Limit or Debtor’s Funding Limit on any certain Debtor.

 

Financial Agent   Customer                  

 

Page 7 of 14

 

 

7. LIABILITY OF THE PARTIES

 

7.1. The Customer is liable for validity of all assigned Monetary Claims, their
transferability and clearance from objections against them. The Customer
warrants that designated claims will not be changed or terminated by any method
(except for their proper payment), particularly, due to a dispute or offset by
the Debtor of its Monetary Claims based on its Contract with the Customer in the
event that the Debtor had those claims as of the date when it received the
Notice on assignment of the Monetary Claim to the Financial Agent and/or when
goods, services or work supplied to the Debtor by the Customer appear to be
incompliant with the Contract, and, as a result, the Debtor may request
termination of the Contract with the Customer or reimbursement for losses due to
non-performance of the Contract. In this case the Customer shall reimburse the
Financial Agent for all losses incurred by the latter.

7.2. The Customer is liable for non-performance or improper performance by the
Debtor of obligations on payment of the Monetary Claim to be assigned.

7.3. The Customer shall bear liability to the Financial Agent in the same scope
as the Debtor, particularly, for reimbursement for losses and payment by the
Debtor of all penalties prescribed by the Contract, Monetary Claims on which are
assigned to the Financial Agent.

The Customer’s obligations are not limited, the Customer and Debtor bear joint
and several liability to the Financial Agent.

The Customer is obliged to accept the lender’s rights on obligation arising out
of the Contract in the scope in which it performed obligations for the Debtor,
and to accept all documents, submitted by the Financial Agent, which confirm the
Monetary Claim to the Debtor, within five business days from the date of
performance of its obligations under this Clause; if the Customer fails to
accept documents from the Financial Agent within the specified term, the
Financial Agent provides the Customer with a unilateral certificate of
reassignment as well as with Primary Documents; reassignment is deemed to be
made as of the date of execution of such certificate.

7.4. If the Customer fails to timely submit reports to the Financial Agent in
accordance with cl. 6.1.9., 6.1.10., 6.1.11. of the Agreement, the Customer
shall pay a penalty in the amount of 15,000 (fifteen thousand) rubles for each
violation of cl. 6.1.9.,6.1.10., 6.1.11. hereof.

7.5. In case of non-performance or improper (untimely/incomplete) performance by
the Customer of its obligations on submission of information/notice/documents in
accordance with cl. 6.1.6, 6.1.7. hereof, the Customer shall pay a penalty in
the amount of 15,000 (fifteen thousand) rubles for each violation.

7.6. If the Debtor and/or third parties transfer monetary funds to the
Customer’s settlement account on obligations the right of claim on which is held
by the Financial Agent, the Customer shall notify the Financial Agent thereon
through sending a notice, and the Customer shall transfer such monetary funds to
the Financial Agent in the amount which was transferred by the Debtor and/or
third parties to the Customer, within three business days from the date of
receipt of monetary funds on the Customer’s settlement account. In case of
non-performance or improper (untimely/incomplete) performance by the Customer of
its obligations on payment of monetary funds in accordance with the procedure
and in amounts prescribed by the Agreement, the Customer shall pay to the
Financial Agent, at its request, a penalty in the amount of 0.3 (zero point
three) percent of the amount, which was not timely paid, for each calendar day
of the delay.

7.7. If the Customer fails to timely pay any amounts which are due to the
Financial Agent hereunder, the Financial Agent is entitled to request payment of
a penalty in the amount of 0.3 (zero point three) percent of the debt amount for
each day of the delay.

7.8. If assignment of any Monetary Claim hereunder becomes invalid, it shall not
affect the validity of the Agreement and assignment of other Monetary Claims.

7.9. If the Customer fails to timely perform its obligations indicated in cl.
6.1.1. hereof, the Customer shall pay a penalty to the Financial Agent in the
amount of 0.3 (zero point three) percent of the amount, which was not timely
paid, for each day of the delay.

 

8. FORCE-MAJEURE CIRCUMSTANCES

 

8.1. The Parties shall be released from liability for partial or full
non-performance of their obligations under the Agreement, if such
non-performance is caused by emergency and unavoidable circumstances
(force-majeure circumstances). Particularly, such circumstances include: floods,
fires, earthquakes, military actions, adoption of laws and regulations,
regulations of the Bank of Russia, which affect the performance by the Parties
of their obligations hereunder, as well as deferrals in performance of
obligations (moratorium) prescribed by the applicable laws of the Russian
Federation.

8.2. Upon occurrence of circumstances specified in cl. 8.1 hereof, the affected
Party shall within three business days notify the other Party thereon in
writing. Notice shall describe the type of circumstances, estimation of their
influence on the performance of obligations hereunder; notice shall be confirmed
by the competent authorities.

8.3. If circumstances specified in cl. 8.1 hereof continue to have effect for
over two weeks, either Party is entitled to unilaterally terminate this
Agreement, having sent the respective notice to the other Party at least five
calendar days before the assumed date of termination. At that the Agreement is
deemed to be terminated after the Parties make all mutual settlements.

 

9. TERM, AMENDMENTS AND TERMINATION OF THE AGREEMENT

 

9.1. The Agreement becomes effective as of the date of its signing by the
Parties and remains in full force and effect within three years. Expiration of
the Agreement shall not release the Parties from proper performance of their
obligations on completion of all settlements.

 

Financial Agent   Customer                  

 

Page 8 of 14

 

 

9.2. The Agreement may be terminated by consent of the Parties, or the Agreement
may be unilaterally terminated in the events prescribed by this Agreement or
applicable laws of the Russian Federation.

9.3. If Monetary Claims are not assigned within one year, the Financial Agent
may unilaterally terminate the Agreement in extrajudicial procedure, having sent
a written notice to the Customer. At that the Agreement is deemed to be
terminated in 30 days after the date of sending of such notice.

9.4. All additions and amendments hereto are valid if they are made in writing
and signed by both Parties. At that signatures of authorized persons shall be
accompanied with seals.

 

10. MISCELLANEOUS

 

10.1. The provisions of this Agreement shall be valid within the whole term of
the Agreement and in the events when after its conclusion the laws of the
Russian Federation prescribe the rules deteriorating the positions of the
Parties.

10.2. The Customer hereby states that as of the date of signing of this
Agreement and within the whole its term there are no and will be no
circumstances preventing the conclusion and performance of the Agreement.

10.3. Notices and documents, to be submitted by either Party to the other Party
hereunder, shall be sent in accordance with the procedure prescribed by the
Agreement.

Notices the procedure for submission of which is not prescribed herein, as well
as other documents, which shall be submitted by either Party to the other Party,
shall be executed in writing and signed by the authorized person who sends such
notice, particularly:

- delivered to the Customer’s authorized person against signed receipt;

- sent by post with the sender’s notification on delivery of notice to the
recipient;

- submitted to the Customer through document exchange via email or fax.

10.4. If any provision of this Agreement becomes invalid, it shall not affect
the validity of other provisions. In such case the Parties, if legally
acceptable, shall quickly substitute an invalid provision by a provision which
keeps the legal rights and interests of the Parties.

10.5. All other issues, which are not specified herein, shall be governed by the
applicable laws of the Russian Federation.

10.6. All appendices and additional agreements hereto form an integral part of
this Agreement.

10.7. All disputes related to the conclusion, amendment, performance, violation,
termination or validity of this Agreement shall be resolved through negotiations
between the Parties; if a dispute cannot be resolved through negotiations, such
dispute shall be resolved by the Arbitration Court of Moscow.

10.8. The Agreement is signed in three counterparts: one — for the Customer and
two — for the Financial Agent.

 

11. ADDRESSES AND BANK DETAILS OF THE PARTIES

 

Financial Agent:   Customer: Open Joint-Stock Company “Bank Otkritie   TOT MONEY
Limited Liability Company Financial Corporation”   TOT MONEY LLC OJSC “Bank
Otkritie Financial Corporation”   17 B Butlerova Str., premises XI, room 58,
Address: 2 Letnikovskaya Str., bldg. 4, Moscow,   Moscow, 117342. 115114.  
Settlement account Correspondent account   40702810400000006693 with OJSC
30101810300000000985 with   “Bank Otkritie Financial Corporation” Operational
Department, Moscow   Correspondent account BIC (Bank Identification Number)  
30101810300000000985 044525985   BIC (Bank Identification Number) 044525985 INN
(Taxpayer Identification Number)   INN (Taxpayer Identification Number)
7714868349 7706092528   OKPO (Russian Classifier of Enterprises and KPP (Tax
Registration Reason Code)   Organizations) 09177361 775001001   Fax: 89032981690
Tel.: (495) 725-3251   E-mail: nmaklashova@netelement.com Fax: (495) 797-3250  
  www.otkritiefc.ru    

 

Deputy Director of the Factoring             Transactions Department      
General Director                   /s/  Z.V. Smirnova   Z.V. Smirnova  
/s/  E.I. Sbitneva   E.I. Sbitneva               L.S.       L.S.    

 

Financial Agent   Customer                  

 

Page 9 of 14

 

 

Appendix No. 1А to
General Agreement on General Conditions of Factoring Services under “Liquidity”
Program No. 09969-НР

as of November 5, 2014

 

NOTICE

Dear ________________________,

In connection with introduction of a new system of settlements for goods (work,
services) in TOT MONEY Limited Liability Company we have decided to use services
of Open Joint-Stock Company “Bank Otkritie Financial Corporation” (OJSC “Bank
Otkritie Financial Corporation”), according to which we will be provided by OJSC
“Bank Otkritie Financial Corporation” with funding of our supplies under
assignment of Monetary Claims to our Debtors.

Such procedure of settlements is prescribed by article 43 of the Civil Code of
the Russian Federation.

TOT MONEY LLC (hereinafter – the Customer) and OJSC “Bank Otkritie Financial
Corporation” (hereinafter – the Financial Agent) have entered into General
Agreement on General Conditions of Factoring Services under “Liquidity” Program
No. 09969-НР as of October 13, 2014.

In performance of our agreement {name, number and date of the Contract} we
hereby request you to make payments on all our supplies made from
                                                20___ by the following details:

Recipent: OJSC “Bank Otkritie Financial
Corporation”

Account No.: 61212810100001000946

Correspondent account 30101810300000000985 with
Operational Department, Moscow

BIC (Bank Identification Number) 044525985

INN (Taxpayer Identification Number) 7706092528

KPP (Tax Registration Reason Code) 775001001

Payment order should indicate the following:

“In payment for goods {work, services} under the supply contract {contract on
work performance, services rendering} with TOT MONEY LLC, invoice No. ______as
of _______(date) (factoring services)”.

This allows you to fully perform your obligations on our supplies.

Any payments in cash and payments which are made to details, that are different
from the abovementioned details, may be taken as non-performance of your
obligations on payment for goods (work, services).

If you have any questions on this procedure for settlements, you can refer to
the Factoring Transactions Department of OJSC “Bank Otkritie Financial
Corporation” by phone: (495) 411-7045.

 

TOT MONEY LLC     {Title of the Customer’s authorized person}   (full name)  
L.S.   OJSC “Bank Otkritie Financial Corporation”     {Title of the Bank’s
authorized person}   (full name)   L.S.   I have read this Notice:     {Debtor’s
name}     {Title of the Debtor’s authorized person}   (full name) Date: ________
20 __ L.S.  

 

Financial Agent   Customer                  

 

Page 10 of 14

 

 

Appendix No. 1Б to

General Agreement on General Conditions of Factoring Services under “Liquidity”
Program No. 09969-НР

as of November 5, 2014

 

NOTICE

 

We hereby notify you that TOT MONEY Limited Liability Company (hereinafter – the
Supplier or Contractor) and Open Joint-Stock Company “Bank Otkritie Financial
Corporation” (OJSC “Bank Otkritie Financial Corporation”) (hereinafter – the
Financial Agent) have entered into General Agreement on General Conditions of
Factoring Services under “Liquidity” Program No. 09969-НР as of October 13, 2014
(hereinafter – the Agreement).

Rights and obligations of the parties under this Agreement are governed by
Article 43 of the Civil Code of the Russian Federation.

Under the Agreement, the Supplier assigns Monetary Claims to the Financial
Agent, and the Financial Agent provides Funding of supplies (work
performed/services rendered) under assignment of Monetary Claims arising out of
Supply Contract No. _______ as of _________ , ______(hereinafter – the
Contract), concluded by TOT MONEY Limited Liability Company and (Debtor’s name)
with all additions and appendices.

In connection with Contract from_____________ 20 __ we hereby request you to
make payments on the Contract to the account of OJSC “Bank Otkritie Financial
Corporation” by the following details:

Recipient: OJSC “Bank Otkritie Financial Corporation”

Account No.: 61212810100001000946

Correspondent account 30101810300000000985 with Operational Department, Moscow

BIC (Bank Identification Number) 044525985

INN (Taxpayer Identification Number) 7706092528

KPP (Tax Registration Reason Code) 775001001

Payment order should indicate the following:

“In payment for goods {work, services} under the supply contract {contract on
work performance, services rendering}

with TOT MONEY Limited Liability Company, invoice No. ______as of _______(date)
(factoring services)”.

In pursuance of art. 830 of the Civil Code of the Russian Federation the
performance of a monetary claim to the Financial Agent under this notice shall
release (Debtor’s name) from the respective obligation to TOT MONEY Limited
Liability Company.

Any payments in cash and payments which are made to details, that are different
from the abovementioned details, may be taken as non-performance of your
obligations on payment for goods (work, services).

If you have any questions on this procedure for settlements, you can refer to
the Factoring Transactions Department of OJSC “Bank Otkritie Financial
Corporation” by phone: (495) 411-7045.

 

TOT MONEY LLC     {Title of the Customer’s authorized person}   (full name)  
L.S.         OJSC “Bank Otkritie Financial Corporation”:     {Title of the
Bank’s authorized person}   (full name)   L.S.  

 

Financial Agent   Customer                  

 

Page 11 of 14

 

 

Appendix No. 2 to

General Agreement on General Conditions of Factoring Services under “Liquidity”
Program No. 09969-НР

as of November 5, 2014

 

The Register of Monetary Claims assigned to the Financial Agent as of _________
201_

No. _______

According to General Agreement on General Conditions of Factoring Services under
“Liquidity” Program No. 09969-НР as of October 13, 2014.

The Customer has assigned the following Monetary Claims to the Financial Agent:

Customer’s name   No. of the General Agreement on General Conditions of
Factoring Services with recourse   Date of the Agreement on Factoring Services  
Code of the Agreement on Factoring Services  

 

Debtor’s Name   Debtor’s Code   Contract No.   Contract Date   Contract Code  
Contract
 Currency1                      

 

Ser.
No.   Invoice
No.   Invoice
Date   Consignment
Note
(Certificate of
Work
Performed,
Services
Rendered) No.   Consignment
Note (Certificate
of Work
Performed,
Services
Rendered) Date   Amount
of the
assigned
Monetary
Claim,
rub.   Supply
Amount in
the
Contract
currency1   {Invoice}
No.
2   {Account}
Date
2                                   TOTAL by the Contract:              

 

Debtor’s Name   Debtor’s
Code   Contract
No.   Contract
Date   Contract
Code   Contract
Currency1                      

 

Ser.
No.   Invoice
No.   Invoice
Date   Consignment
Note
(Certificate of
Work
Performed,
Services
Rendered)
No.   Consignment
Note (Certificate
of Work
Performed,
Services
Rendered)
Date   Amount
of the
assigned
Monetary
Claim,
rub.   Supply
Amount in
the Contract
Currency1   {Invoice}
No.
2   {Invoice}
Date
2                                   TOTAL by the Contract:                      
                          TOTAL rub.:      

 

Customer:

TOT MONEY LLC

 

          Title   Signature   Full name

 

Financial Agent:

OJSC “Bank Otkritie Financial Corporation”:

 

          Title   Signature   Full name

 

Date: _______________ 20__.

 

1columns are added for currency Contracts

2columns are added for Debtors specified in cl. 6.1.17.of the Agreement.

 

Financial Agent   Customer                  

 

Page 12 of 14

 

 

Appendix No. 3 to

General Agreement on General Conditions of Factoring Services

under “Liquidity” Program No. 09969-НР

as of November 5, 2014

 

THE LIST OF PRIMARY DOCUMENTS TO BE SUBMITTED TO THE FINANCIAL AGENT

 

1. The Customer shall provide the Financial Agent with original Contract
concluded with the respective Debtor as well as all appendices and additions
thereto, or its certified copy.

2. If a Monetary Claim is assigned to the Financial Agent, the Customer shall
submit the following documents:

2.1. Assignment of Monetary Claims for supplied goods:

-Original consignment note for supplied goods with the Debtor’s mark on receipt
of goods, executed in accordance with the laws of the Russian Federation and
signed by authorized persons of the Customer and Debtor and sealed by the
Customer and Debtor; such consignment note shall indicate a notice on assignment
of the Monetary Claim to the Financial Agent as follows:

“The Monetary Claim on payment for goods is assigned by TOT MONEY Limited
Liability Company to Open Joint-Stock Company “Bank Otkritie Financial
Corporation” under General Agreement on General Conditions of Factoring Services
under “Liquidity” Program No. 09969-НР as of October 13, 2014. The Payer is
notified on assignment of claim and that goods shall be paid by the following
details only: Recipient: OJSC “Bank Otkritie Financial Corporation”, Account
61212810100001000946, Correspondent account: 30101810300000000985 opened with
Operational Department, Moscow, BIC (Bank Identification Number) 044525985, INN
(Taxpayer Identification Number) 7706092528, KPP (Tax Registration Reason Code)
775001001.

-Original acceptance certificate of the cargo carrier (receipt of the Ministry
of Transportation, consignment note of transportation company, etc.) – upon
shipment of goods through third-party cargo carriers;

-Other original documents accompanying unloading of goods;

-Copy of the contract between the Debtor and Cargo Carrier, signed by the
Customer’s authorized person and sealed by the Customer (or other documents
confirming the Debtor’s consent to shipment of goods by third-party cargo
carriers).

2.2. Assignment of Monetary Claims for performed work, rendered services:

-Original certificate of work performed (services rendered) with the Debtor’s
note on acceptance of work (services), executed in accordance with the laws of
the Russian Federation and signed by authorized persons of the Customer and
Debtor and sealed by the Customer and Debtor; such certificate shall indicate a
notice on assignment of the Monetary Claim to the Financial Agent as follows:

“The Monetary Claim on payment for work (services) is assigned by TOT MONEY
Limited Liability Company to Open Joint-Stock Company “Bank Otkritie Financial
Corporation” under General Agreement on General Conditions of Factoring Services
under “Liquidity” Program No. 09969-НР as of October 13, 2014. The Payer is
notified on assignment of claim and that work and services shall be paid by the
following details only: Recipient: OJSC “Bank Otkritie Financial Corporation”,
Account 61212810100001000946, Correspondent account: 30101810300000000985 opened
with Operational Department, Moscow, BIC (Bank Identification Number) 044525985,
INN (Taxpayer Identification Number) 7706092528, KPP (Tax Registration Reason
Code) 775001001.

-Other original documents accompanying performance of work, rendering services.

2.3. Original invoices shall be executed in accordance with the laws of the
Russian Federation.

2.4. Power of attorney issued by the Customer (original or certified copy) (in
the event that the Customer’s representative supplies goods, delivers performed
work and rendered services under power of attorney). Power of attorney shall
contain a specimen signature of the authorized attorney.

2.5. Insurance documents, if insurance is prescribed by the Contract between the
Customer and Debtor.

2.6. Power of attorney issued by the Debtor (original or certified copy) (in the
event that the Debtor’s representative receives goods, accepts performed work
and rendered services under power of attorney). Power of attorney shall contain
a specimen signature of the authorized attorney.

 

Financial Agent   Customer                  

 

Page 13 of 14

 

Appendix No. 4 to

General Agreement on General Conditions of Factoring Services

under “Liquidity” Program No. 09969-НР

as of November 5, 2014

 

TARIFF PLAN

“COMMISSION FEE”

 

1. The Commission Fee includes the following changes and fees:

Table No.1

No.   Tariff   Tariff Calculation 1   Fixed charge for documents processing  
Fee paid to the Financial Agent for documents processing. Fixed charge is
accrued at the tariff rate for each assigned Monetary Claim and accrued in a
lump sum as of the date of assignment of the Monetary Claim by the Customer to
the Financial Agent.           2   Funding fee   Fee paid to the Financial Agent
for making First Payment under the Agreement. Fee is accrued for each assigned
Monetary Claim, for each calendar day of the use of monetary funds within the
period starting from the date of transfer of First Payment to the Customer to
the date on which the Debtor/Customer/third party performs the Monetary Claim in
the amount not less than First Payment amount (inclusively).

 

2. The Commission Fee is calculated by the Financial Agent at the following
tariff rates:

Table No. 2

No.   Tariff   Tariff Rate           1   Fixed charge for documents processing  
50 (fifty) rubles*

 

3. Funding fee is calculated by the Financial Agent at the following tariff
rates:

Table No.3

Term of Use of Monetary Funds

Up to 90 days   from 91 to 120 days   from 120 days 14.25 % p.a.   15.25 % p.a.
  15.65 % p.a.

* All tariffs are indicated exclusive of VAT.

**In order to calculate interest rate per day, the number of days in year is
accepted as 365 days. Under calculation of the fee rate per day, the value is
rounded up to 5 characters after comma. Fee is indicated exclusive of VAT.

 

Financial Agent:         OJSC “Bank Otkritie Financial Corporation”        
Deputy Director of the Factoring         Transactions Department   /s/  Z.V.
Smirnova   Z.V. Smirnova Title     Full name             L.S.              
Customer:         TOT MONEY LLC         General Director       E.I. Sbitneva
Title   /s/  E.I. Sbitneva   Full name               L.S.    

 

Financial Agent   Customer                  

 

Page 14 of 14

 